Exhibit 32.1 CERTIFICATIONS OF CHIEF EXCECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of J.B. Hunt Transport Services, Inc. (the “Company”) for the period ended December 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report’), the undersigned, in the capacities and on the dates indicated below, each hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 23, 2016 /s/ John N. Roberts, III John N. Roberts, III President and Chief Executive Officer (Principal Executive Officer) Date: February 23, 2016 /s/ David G. Mee David G. Mee Executive Vice President, Finance and Administration, Chief Financial Officer (Principal Financial Officer)
